DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejection Under 101
Applicant's arguments filed 06/27/2021 have been fully considered. Applicant argues that:
The claims are not directed to an abstract idea, but instead recite an improvement in the functionality of pharmaceutical management systems. The use of a new record barcode allows for the ability to quickly update a database from the barcode while in an offline state. 
The claims focus on the particular technological area of pharmaceutical injector systems and produces a tangible result by including a report of an injection procedure. This functionality represents an improvement to the design in pharmaceutical injector systems by updating database information and then generate reports of the procedures. 
Regarding A, as discussed in the rejection, the claims fall within the Certain Methods of Organizing Human Activity grouping of abstract idea, because the claims cover management of commercial interactions. Specifically, the claims recite organizing medical information about pharmaceuticals and using such information to increase the efficacy of pharmaceutical management. The recited additional elements merely apply the abstract idea using a computer system. Also, the additional elements recite existing technology used for its intended purpose, and therefore does not amount to significantly more than the abstract idea. Receiving pharmaceutical information from the new record barcode was considered mere data gathering and therefore similar to receiving data as in the Symantec case. Populating a new record with information from the barcode is nothing more than insignificant extrasolution activity and is analogized to outputting information as in Symantec or gathering and presenting information as in OIP Techs. Therefore the rejection under 101 is maintained. 
Regarding B, as discussed in the rejection, the limitations about the report amount to insignificant extrasolution activity, which amounts to nothing more than outputting data that was 
Rejection Under 103
Applicant's arguments filed 06/27/2021 have been fully considered. Applicant argues:
The prior art references, specifically Chudy, does not teach the information including any of a pharmaceutical concentration, volume, expiration date, lot and batch number being embedded in the bar code. At most Chudy teaches the pharmaceutical identifier.
The prior art references also do not teach, with regards to claim 2, the information including a pharmaceutical concentration, volume, expiration date, and lot and batch number being embedded in the bar code. At most Chudy teaches the pharmaceutical identifier.
It would not have been obvious to modify Chudy to include an injector system when Chudy is directed to managing pharmacy inventory. 
Regarding A, Applicant’s arguments are persuasive, therefore a new rejection is being made in light of the arguments. The ISMP Canada reference is used to teach the additional information embedded in the barcode. See the updated rejection for further clarification. 
Regarding B, Applicant’s arguments are persuasive, therefore a new rejection is being made in light of the arguments. The ISMP Canada reference is used to teach most of the additional information embedded in the barcode. The concentration embedded in the bar code is taught by Wehba. See the updated rejection for further clarification.
Regarding C, Applicant’s arguments are persuasive, therefore a new rejection is being made in light of the arguments. In the updated rejection Gitchell is the base reference and as discussed in greater detail in the rejection, is modified by the other references to help with pharmaceutical inventory management. Therefore, this new rejection makes it clearer that it would have been obvious to modify the pharmaceutical injector system to incorporate other limitations to help better manage the pharmaceutical inventory.   

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-12, 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-8, 10-12 are drawn to a method for creating a table of pharmaceutical information scanned from a barcode, which is within the four statutory categories (i.e. process). Claims 17-19 are drawn to a system for creating a table of pharmaceutical information scanned from a barcode, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 17 (and substantially similar with independent claim 1) recites: 
A pharmaceutical injector system, comprising: 
a pharmaceutical injector; 
a barcode reader; 
a database containing a reference table comprising a plurality of records, wherein each record relates to a pharmaceutical product identified by a unique pharmaceutical identifier; 
a processor in communication with the barcode reader and the database; 
a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the non-transitory, computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to: 
receive pharmaceutical information about a pharmaceutical obtained from a new record barcode using the barcode reader, wherein the pharmaceutical information comprises a pharmaceutical identifier and at least one of a pharmaceutical concentration, a pharmaceutical volume, a pharmaceutical expiration date, and a pharmaceutical lot and batch number; 
determine whether the pharmaceutical identifier obtained from the new record barcode matches with any pharmaceutical identifier already in the reference table; 
create a new reference table record in the database if the pharmaceutical identifier obtained from the new record barcode does not match with any pharmaceutical identifier already in the reference table; 
populate the new reference table record with the pharmaceutical information embedded in the new record barcode; 
perform an injection procedure by administering the pharmaceutical using the pharmaceutical injector; and 
create a report of the injection procedure, wherein creating the report comprises accessing the new reference table record, extracting at least a portion of the pharmaceutical information from the new reference table record, and populating a dataform with the at least a portion of the pharmaceutical information.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, covers the management of commercial interactions. For example, but for the computer components, the processor with memory comprising instructions to perform the steps, the barcode, the barcode reader, and database records, in the context of this claim encompasses an automation of organizing medical information regarding pharmaceuticals. If a claim limitation, under its broadest reasonable interpretation, covers management of commercial interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-12 and 18-20 reciting particular aspects of scanning and organizing the scanned information, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 17 (and substantially similar with independent claim 1) recites: 
A pharmaceutical injector system, comprising: (general linking to a technological environment as noted below, see MPEP 2106.05(h))
a pharmaceutical injector; (general linking to a technological environment as noted below, see MPEP 2106.05(h))
a barcode reader; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a database containing a reference table comprising a plurality of records, wherein each record relates to a pharmaceutical product identified by a unique pharmaceutical identifier; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a processor in communication with the barcode reader and the database; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a non-transitory, computer-readable storage medium in operable communication with the processor, wherein the non-transitory, computer-readable storage medium contains one or more programming instructions that, when executed, cause the processor to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receive pharmaceutical information about a pharmaceutical obtained from a new record barcode using the barcode reader, wherein the pharmaceutical information comprises a pharmaceutical identifier and at least one of a pharmaceutical concentration, a pharmaceutical volume, a pharmaceutical expiration date, and a pharmaceutical lot and batch number; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321)
determine whether the pharmaceutical identifier obtained from the new record barcode matches with any pharmaceutical identifier already in the reference table; 
create a new reference table record in the database if the pharmaceutical identifier obtained from the new record barcode does not match with any pharmaceutical identifier already in the reference table; 
populate the new reference table record with the pharmaceutical information embedded in the new record barcode; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)
perform an injection procedure by administering the pharmaceutical using the pharmaceutical injector; and (general linking to a technological environment as noted below, see MPEP 2106.05(h))
create a report of the injection procedure, wherein creating the report comprises accessing the new reference table record, extracting at least a portion of the pharmaceutical information from the new reference table record, and populating a dataform with the at least a portion of the pharmaceutical information. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 and MPEP 2106.05(g)(3))
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of a barcode reader, a database of pharmaceutical records, a processor, a non-transitory computer readable medium with instructions to cause the processor to perform steps, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0015], [0029], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving pharmaceutical information from a barcode amounts to selecting a particular data source or type of data to be manipulated; populating a new reference table record and creating a new report of the injection procedure amounts to insignificant extrasolution activity; see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a pharmaceutical injector system with a pharmaceutical injector and performing an injection procedure by administering the pharmaceutical using the pharmaceutical injector, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, 10-12 and 18-19 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-4, 7 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 5-6 recite additional limitations which add insignificant extra-solution activity to the abstract idea providing the barcode on printed paper thus adding insignificant application for the use of the barcode, and claims 2-4, 7 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using a barcode reader, a database of reference tables for pharmaceutical records, a processor, a non-transitory computer readable medium with instructions to cause the processor to perform steps, populating a new reference table record and creating a new report of the injection procedure, e.g., Applicant’s spec describes the computer system and bar code scanner consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Versata Dev. Group, MPEP 2106.05(d)(II)(iv); receiving pharmaceutical information, populating a new reference table record, and creating a new report of the injection procedure providing access to the information, e.g., receiving and outputting data, Symantec, 838 F.3d at 1321 and OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 and MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014))
amount to mere instructions to apply an exception (such as recitations of a barcode reader, a database of pharmaceutical records, a processor, a non-transitory computer readable medium with instructions to cause the processor to perform steps, thereby invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
amount to additional elements that do no more than generally link the use of the abstract idea to a field of use of pharmaceutical injections because it is merely an incidental or a token addition to the claim that does not alter or affect how the steps of the abstract idea is performed (see MPEP 2106.05(h))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-6, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, scanning a barcode that is provided on printed paper, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 8, 10-12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gitchell et al. (US 2015/0161558) in view of Chudy et al. (US 2012/0239422) in view of Lowenstein (US 2014/0244289) in view of Institute for Safe Medication Practices Canada, hereafter, ISMP (2013, “Medication Bar Code System Implementation Planning”).
Regarding claim 1, Gitchell discloses:
a method of operating a pharmaceutical injector system comprising: (Gitchell Figs. 5-6 and corresponding text; [0126] teaches generating new record labels and also tracking information associated with the administration of medication [0017] teaches removing medication from a vial to add it to a syringe for use with the patient)
performing an injection procedure, wherein performing the injection procedure comprises administering the pharmaceutical using a pharmaceutical injector of the pharmaceutical injector system; and (Gitchell Figs. 5A-C and corresponding text [0105] teaches the system determining that medications need to be provided to the patient and the system can 
creating a report of the injection procedure, wherein creating the report comprises accessing the record, extracting at least a portion of the pharmaceutical information from the new reference table record, and populating a dataform with the at least a portion of the pharmaceutical information. (Gitchell Fig. 6 and corresponding text; [0039] teaches creating reports regarding patient administration data and can additionally provide detailed reports on pharmaceuticals that were assigned to a patient [0118] teaches summarizing the medication data administered to the patient, such as the medication quantity [0121] the summary includes medication data with the initial quantity of data, the waste quantity, and the return quantity [0130] teaches the system having access to the database entry for the unique identifier of the pharmaceutical which contains the medication name and the initial amount associated with that medication)
Gitchell does not appear to explicitly disclose creating a record of a pharmaceutical in a reference table contained in a database associated with the pharmaceutical system; obtaining a new record barcode comprising pharmaceutical information embedded therein, wherein the pharmaceutical information comprises a pharmaceutical identifier; scanning the new record barcode using a barcode reader associated with the pharmaceutical system; upon scanning the new record barcode a processor associated with the database: (i) determines whether the pharmaceutical identifier embedded in the new record barcode matches with any pharmaceutical identifier already in the reference table; (ii) creates a new reference table record in the reference table if the pharmaceutical identifier embedded in the new record barcode does not match with any pharmaceutical identifier already in the reference table; and (iii) 
However, Chudy teaches it is old and well-known in the art of pharmaceutical inventory management to:
create a record of a pharmaceutical in a reference table contained in a database associated with the pharmaceutical system (Chudy [0108] discloses the user scanning the barcode on a pharmaceutical container with a scanner. The scanned data string from the barcode scanner uses a relational database to determine the manufacturer, manufacturer, pharmaceutical product type, package type and pharmaceutical product quantity. This allows for accurately identifying the pharmaceutical product container before creating a record in the database), wherein creating the record comprises:
obtaining a new record barcode comprising pharmaceutical information embedded therein, wherein the pharmaceutical information comprises a pharmaceutical identifier (Chudy [0108] discloses the user scanning the barcode on a pharmaceutical container with a scanner to obtain the data string from the barcode to use in connection with the relational database to determine the manufacturer, manufacturer, pharmaceutical product type, package type and pharmaceutical product quantity; [0088] discloses that the Barcode provides information uniquely identifying the pharmaceutical product in container. Typically, the 10-digit National Drug Code (NDC) for the prescription pharmaceutical product is embedded in a UPC-type barcode and provides unique identification for the pharmaceutical product and container)
scanning the new record barcode using a barcode reader associated with the pharmaceutical system (Chudy [0108] discloses the user scanning the barcode on a pharmaceutical container with a scanner. The scanned data string from the barcode scanner uses a relational database to determine the manufacturer, manufacturer, pharmaceutical product type, package type and pharmaceutical product quantity. This allows for accurately identifying the pharmaceutical product container before creating a record in the database)
(iii) populate the new reference table record with the pharmaceutical information embedded in the new record barcode (Chudy [0022] discloses a pharmaceutical product may be retrieved from the indicated storage location to fulfill the prescription and the database is then 
“Accurate and efficient pharmacy operation is important.” See Chudy [0012]. “And, the pharmacy must manage a potentially large and changing inventory of pharmaceutical product containers required to fulfill the prescription orders. Pharmaceutical product containers are constantly being added to, and selected from, the inventory. The inventory of pharmaceutical product containers will include full containers, partially-full containers and may include multiple containers for the same pharmaceutical product but with different quantities, lot numbers and expiration dates.” See Chudy [0013].
Therefore, it would have been obvious to one of ordinary skill in the art of pharmaceutical inventory management, before the effective filing date of the claimed invention, to modify the system of Gitchell to incorporate create a record of a pharmaceutical in a reference table contained in a database associated with the pharmaceutical system; obtaining a new record barcode comprising pharmaceutical information embedded therein, wherein the pharmaceutical information comprises a pharmaceutical identifier; scanning the new record barcode using a barcode reader associated with the pharmaceutical system; and (iii) populate the new reference table record with the pharmaceutical information embedded in the new record barcode as taught by Chudy. Having access to the information from the barcodes and creating records of the inventory helps to foster better inventory management and allow for a more efficient system. 
Gitchell-Chudy does not appear to explicitly teach upon scanning the new record barcode a processor associated with the database: (i) determines whether the pharmaceutical identifier embedded in the new record barcode matches with any pharmaceutical identifier already in the reference table; (ii) 
 However, Lowenstein teaches that it is old and well-known in the art of pharmaceutical data processing, wherein:
upon scanning the new record barcode a processor associated with the database: (i) determines whether the pharmaceutical identifier embedded in the new record barcode matches with any pharmaceutical identifier already in the reference table;  (Lowenstein [0015] teaches obtaining a unique identifier from the pharmaceutical container’s RFID tag when the container is near the RFID reader that can pick up the signal [0012] and [0022] teach that the identifier can be implemented using a variety of different technologies including barcode labels and readers where the reader detects the magnetic strip affixed to the container to scan the barcode and determine the unique identifier [0016] teaches determining if the database already contains the unique identifier and corresponding information for that pharmaceutical container)
(ii) creates a new reference table record in the reference table if the pharmaceutical identifier embedded in the new record barcode does not match with any pharmaceutical identifier already in the reference table; and (Lowenstein [0017] teaches if the unique identifier is not found in the database then the system will store a record of it in the database)
“Generally speaking, refrigerated pharmaceutical products are also valuable and expensive, which attracts a large number of companies and individuals interested in marketing and distributing generic and counterfeit versions of high-demand pharmaceutical products for financial gain. Therefore, for health, safety and liability reasons, professionals who dispense branded pharmaceutical products must also be very concerned with maintaining the appropriate level of inventory on hand, acquiring additional products only from authorized sources, verifying the authenticity of the products received from authorized sources, and keeping track of the location or dispensing of every authorized product container.” See Lowenstein [0004].
Therefore, it would have been obvious to one of ordinary skill in the art of pharmaceutical data processing, before the effective filing date of the claimed invention, to modify the system of Gitchell-
Gitchell-Chudy-Lowenstein does not appear to explicitly teach at least one of a pharmaceutical concentration, a pharmaceutical volume, a pharmaceutical expiration date, and a pharmaceutical lot and batch number embedded in the barcode.
However, ISMP teaches it is old and well-known in the art of pharmaceutical barcode data processing to have:
at least one of a pharmaceutical concentration, a pharmaceutical volume, a pharmaceutical expiration date, and a pharmaceutical lot and batch number embedded in the barcode (ISMP pg. 38 teaches data appearing within the bar code, for example, the global trade item number, lot or batch number, expiry date, serial number, and quantity in the package).
By having data elements embedded in the bar code, the information alleviates spatial constraints on the packaging, while having all of the information on the package that may be required. See ISMP pg. 32, para. 6-7. 
Therefore, it would have been obvious to one of ordinary skill in the art of pharmaceutical barcode data processing, before the effective filing date of the claimed invention, to modify the system of Gitchell-Chudy-Lowenstein, as modified above, to incorporate at least one of a pharmaceutical concentration, a pharmaceutical volume, a pharmaceutical expiration date, and a pharmaceutical lot and batch number embedded in the barcode as taught by ISMP. Having the information contained in the barcode clears up space on the labeling and/or packaging while still providing the important information needing to be sent with the pharmaceutical. 
Regarding claim 3, Gitchell-Chudy-Lowenstein-ISMP teaches the method of claim 1 and wherein the new record barcode is provided on a pharmaceutical container and the pharmaceutical information relates to a pharmaceutical contained in the pharmaceutical container (Chudy [0086]-[0090] Container barcode 157).
Regarding claim 4, Gitchell-Chudy-Lowenstein-ISMP teaches the method of claim 3 and wherein the pharmaceutical is one of contrast media and a radiopharmaceutical (Chudy [0005] The 
Regarding claim 5, Gitchell-Chudy-Lowenstein-ISMP teaches the method of claim 1 and wherein the new record barcode is provided on a sheet of printed paper (Chudy Fig. 2A shows a label, which is a printed paper).
Regarding claim 8, Gitchell-Chudy-Lowenstein-ISMP teaches the method of claim 1 and further comprising scanning a product barcode, wherein the product barcode is provided on a pharmaceutical container, wherein the product barcode comprises the pharmaceutical identifier embedded therein, and wherein scanning the product barcode causes the processor to locate the new reference table record using the pharmaceutical identifier, extract at least a portion of the pharmaceutical information from the new reference table record, and populate a dataform with the at least a portion of the pharmaceutical information (Chudy [0108] At block 207, the user scans barcode 157 on a pharmaceutical product container (e.g., containers 13-19) with barcode scanner 71. The data string from barcode scanner 71 is output to controller 63. Controller 63 database 73 may use a relational database to match the data string to the exact manufacturer, pharmaceutical product type, package type and pharmaceutical product quantity, thereby accurately identifying the pharmaceutical product container (e.g., container 13-19) and creating a record in database 73 [0022] The pharmaceutical product retrieved from the indicated storage location is used to fulfill the prescription and the database is updated, preferably automatically, to indicate use of the product). 
Regarding claim 10, Gitchell-Chudy-Lowenstein-ISMP teaches the method of claim 1 and wherein the database is not accessible over a network (Chudy [0020]-[0022] adaptive storage of pharmaceutical product containers are described. The methods and system provide for improved pharmacy management by making more frequently used pharmaceutical products more easily accessible to pharmacy personnel working at a pharmacy workstation. The methods and system provide adaptive storage of pharmaceutical products at plural storage locations having rankings based on relative ease-of-accessibility to the pharmacy workstation. A database record of the storage location of each container is 
Regarding claim 11, Gitchell-Chudy-Lowenstein-ISMP teaches the method of claim 1 and wherein the new record barcode is a two dimensional barcode (Chudy Fig. 2).
Regarding claim 12, Gitchell-Chudy-Lowenstein-ISMP teaches the method of claim 1 and wherein scanning the new record barcode further causes the processor to perform a validity verification function to authenticate the barcode (Chudy [0134]-[0135] At decision point 221, controller 63 determines whether the scanned storage location is correct for the storage location. The storage location is correct if the scanned barcode data string from scanning of the storage location barcode 141 at block 219 matches the expected barcode data string for the assigned storage location from block 213 (for COL, POL and SOL modes) or block 215 (For AOL and UOL modes). If there is a match, the process proceeds to block 223). 
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above.
Regarding claim 18, Gitchell-Chudy-Lowenstein-ISMP teaches the system of claim 17 and further comprising a piece of printed media comprising the new record barcode, wherein the new record barcode comprises the pharmaceutical information embedded therein (Chudy [0108] the user scans barcode 157 on a pharmaceutical product container (e.g., containers 13-19) with barcode scanner 71. The data string from barcode scanner 71 is output to controller 63. Controller 63 database 73 may use a relational database to match the data string to the exact manufacturer, pharmaceutical product type, package type and pharmaceutical product quantity, thereby accurately identifying the pharmaceutical product container (e.g., container 13-19) and creating a record in database 73. If required, the human-readable 159 NDC embedded in bar code 157 could be manually entered into database 73 by a user to identify the container (e.g., container 13-19) to database 73).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gitchell-Chudy-Lowenstein-ISMP in view of Wehba et al. (US 2007/0233050). 
Regarding claim 2, Gitchell-Chudy-Lowenstein-ISMP teaches the method of claim 1 and ISMP further teaches wherein the pharmaceutical information comprises at least the pharmaceutical identifier, the pharmaceutical volume, the pharmaceutical expiration date, and the pharmaceutical lot and batch 
However, Wehba teaches it is old and well known in the art of pharmaceutical barcode data processing and inventory management to have the pharmaceutical concentration in the barcode (Wehba [0143] teaches a container ID being a bar code and that can include a concentration of the medication). 
“By confirming the accuracy of the drug, dose, patient, time, and route, medication errors at the bedside can be prevented before an [adverse drug event] occurs. The caregiver confirms and starts the infusion of the medication order at the pump only if these bits of identification information match the order.” See Wehba [0007]. 
Therefore, it would have been obvious to one of ordinary skill in the art of pharmaceutical barcode data processing and inventory management, before the effective filing date of the claimed invention, to modify the Gitchell-Chudy-Lowenstein-ISMP, as modified above, to incorporate the pharmaceutical concentration in the barcode as taught by Wehba. This allows for the confirmation of proper medication amount before providing it to be injected into the patient and properly maintaining the inventory. 
Claim 6-7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gitchell-Chudy-Lowenstein-ISMP in view of Roberts et al. (US 2014/0344088).
Regarding claim 6, Gitchell-Chudy-Lowenstein-ISMP teaches the method of claim 1 and does not appear to explicitly disclose the following, however, Roberts teaches a method wherein obtaining the new record barcode comprises printing the sheet of printed paper (Roberts [0036] The PM CS also stores the RecordID on recording media, such as a printed bar code printed on paper or a magnetization pattern imposed in magnetic media).
It would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention to modify the prior disclosure to incorporate to combine the noted features of Roberts with teaching of Gitchell-Chudy-Lowenstein-ISMP given the finite number of possible ways to present a barcode to be scanned (KSR rationale E). It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to print a barcode and incorporate it into the system of Gitchell-Chudy-Lowenstein-ISMP, as modified above, since there are a 
Regarding claim 7, Gitchell-Chudy-Lowenstein-ISMP-Roberts teaches the method of claim 6, and Roberts teaches a method wherein obtaining the new record barcode further comprises obtaining an electronic file from which the printed sheet of paper comprising the new record barcode can be printed (Roberts [0118] the EncPatID, NDC, and copay amount, and any other information for the corresponding prescription order stored in De Identified Pharmacy Patient Records table 510, may be encoded in the printed material printed by the PM/ CS 60 and read at the POS at the time of purchase. Any of the other information contained in the De Identified Pharmacy Patient Records Table 510 may be transmitted from the PM CS 60 to the POS CS 70, either as print or via electronic data transfer). {interpreting as scanning the barcode that can be printed}).
The motivations to combine the above mentioned references was discussed in the rejection of claim 6, and is incorporated herein. 
Regarding claim 19, Gitchell-Chudy-Lowenstein-ISMP teaches the system of claim 17 and does not appear to explicitly disclose the following, however, Roberts teaches a system wherein the non-transitory, computer-readable storage medium further contains one or more programming instructions that, when executed, cause the processor to: receive, from the barcode reader, an indication that a product barcode having embedded therein at least the pharmaceutical identifier has been read by the barcode reader; locate the reference table record using the pharmaceutical identifier; extract at least a portion of the pharmaceutical information from the reference table record; and populate a data form with the at least a portion of the pharmaceutical information (Roberts [0090]-[0092] Initially, tables storing data used by the method are populated. This includes populating the Pharmacy Patient Records Table 500, and the Payload Criteria Tables 710, 720. Other data tables are also populated, including the pharmacy and retail store stock tables 550 and 620. A patient brings a prescription to the pharmacy, ordering the prescription. The PM CS 60's terminal reads the prescription data. The data may be entered manually using a keyboard, mouse, or any other input device. The data includes patient name, drug, and quantity or dosage information. PM CS 60 generates a record in Pharmacy Patient Records Table 500. It identifies 
The motivations to combine the above mentioned references was discussed in the rejection of claim 6, and is incorporated herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686          

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686